Citation Nr: 0034017	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for amputation of left 
5th finger at the proximal interphalangeal joint, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from March 1978 to November 
1979.  This appeal arises from a February 1999 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's residuals of amputation of left 5th finger 
at the proximal interphalangeal joint do not include 
metacarpal resection or any additional functional loss beyond 
that contemplated by the current rating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
amputation of the left 5th finger at the proximal 
interphalangeal joint have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103A; the veteran was provided with a VA 
examination and he has not identified any private medical 
records to be obtained.  The Board notes that the only issue 
appealed by the veteran from the February 1999 rating 
decision was the one listed on the first page of this 
document.  On his VA Form 9 received in August 1999, the 
veteran stated "consider that my ring finger is also gone 
which isn't mentioned in the S.O.C."  The RO subsequently 
sent a letter to the veteran in November 1999 pointing out 
that the veteran had not appealed the issue of the rating of 
the left ring finger, and that he had until March 8, 2000, to 
submit a notice of disagreement with respect to that issue if 
he so desired.  No response was received from the veteran.  
Thus, the Board will consider only the issue properly on 
appeal:  entitlement to an increased evaluation for 
amputation of left 5th finger at proximal interphalangeal 
joint.

The veteran was injured by a bomb blast during a period of 
leave from service in December 1978.  Service connection for 
amputation of left 5th finger at proximal interphalangeal 
joint was granted in January 1980, and a 10 percent rating 
was assigned from November 1979.  That evaluation has been 
continued in subsequent rating actions, and the veteran 
contends that he is entitled to a higher evaluation for his 
service connected left 5th finger disability.

Aside from the issue on appeal, disabilities resulting from 
the bomb blast incident include right eye vision loss, 
partial amputation of the left ring finger, scars, burn 
residuals, and hearing loss.  The current combined disability 
evaluation is 50 percent, and the veteran also receives 
special monthly compensation for loss of use of his right 
eye.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40 (2000).  The veteran's service-connected amputation of 
the left 5th finger (minor), is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5156 [amputation of 
the little finger].  Under Diagnostic Code 5156, amputation 
of the little finger of the major or minor extremity, when it 
is without metatarsal resection at the proximal 
interphalangeal joint or proximal thereto, is rated as 10 
percent disabling.  When there is metacarpal resection (more 
than one-half of the bone lost), a 20 percent rating is 
warranted for either major or minor extremity pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5156 (2000).

A VA examination was conducted in October 1998.  The veteran 
complained of pain and problems with his left hand grip.  The 
pain was exacerbated by a day's work as a roofer.  On 
examination, there was loss of the distal and middle phalanx 
of the left 5th finger.  Hand grip and thumb opposition were 
normal.  X-rays showed no arthritis.  The examiner stated 
that the veteran was "significantly limited by his total 
loss of vision in the right eye and chronic pain and 
discomfort in the left hand and forearm, directly related to 
his blast injury."  

The Board notes that the VA examiner's last comment refers to 
the overall disability picture resulting from the veteran's 
bomb blast injuries.  As noted above, the combined evaluation 
for all those disabilities is 50 percent, which clearly 
reflects the significant limitations noted by the examiner.  
However, the current matter at issue refers only to the left 
5th finger disability.

Diagnostic Code 5156 assigns specific evaluations based on 
the level of amputation.  In order to warrant a higher 
disability rating under the applicable criteria, the 
veteran's disability would have to include amputation of the 
little finger with metacarpal resection.  However, in this 
case, the medical evidence of record clearly demonstrates 
amputation at the proximal interphalangeal joint, and no 
more, as is warranted for a 10 percent rating.

In light of the veteran's complaints of pain and limitation 
of function, the Board has also considered the criteria of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, there is no clinical objective 
evidence of pathology of functional loss due to pain, 
including limitation of motion, weakness, arthritis, etc., 
which would permit assignment of a higher evaluation under 
these criteria.  The Board acknowledges the veteran's ongoing 
complaints of pain.  However, upon objective examination, the 
veteran's grip and thumb opposition were normal.  There were 
no findings of weakness, deformity, atrophy, or other signs 
of disability sufficient to warrant a higher disability 
rating for functional loss.  For the foregoing reasons, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
amputation of left 5th finger at the proximal interphalangeal 
joint.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

